COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
                                                                              )
                                                                              )
                                                                              )              No.  08-05-00097-CV
                                                                              )
IN
RE:  ADOLFO PALOMINO, M.D.                 )     AN ORIGINAL PROCEEDING
                                                                              )
                                                                              )                 IN MANDAMUS
                                                                              )
                                                                              )
 
O
P I N I O N
 
Pending before the
Court is Relator Dr. Adolfo Palomino=s motion to dismiss this original
proceeding.  Relator
represents to the Court that on or about July 13, 2005, Relator
and Real Parties in Interest reached a full and final settlement of all issues,
including the dismissal of Real Parties in Interests=
claims against Relator.  On August 22, 2005, the trial court signed an
order dismissing with prejudice plaintiffs=
claims against Dr. Palomino in the underlying suit.  Appellant has complied with the requirements
of Tex.R.App.P. 42.1(a)(1).  We have considered Relator=s motion and conclude that the motion
should be granted.  Therefore, we dismiss
this original proceeding.
 
September
15, 2005
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.
McClure, J., Not Participating